EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended in the claims as follows:

34. (Currently Amended) The computer program product of claim 25, wherein the computer code for monitoring location of the portable device to determine whether the current position has changed from the previous position determines position upon detecting the local network.

35. (Currently Amended) The computer program product of claim 25, wherein the computer code for monitoring location of the portable device to determine whether the current position has changed from the previous position determines position substantially continuously. 

Allowable Subject Matter
Claims 1-5, 8, 10-17, 20, 22-29, 32 and 34-36 are allowed.

The examiner approves and accepts the applicant's arguments in the Remarks of the amendment as reasons for allowance. Examiner's reasons for allowance are parallel with reasons stated in the remarks. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIAS MAMO whose telephone number is (571)270-1726 and fax number (571) 270-2726. The examiner can normally be reached on Monday thru Thursday from 9 AM to 5 PM EST. The examiner can also be reached on alternate Fridays.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, HENRY TSAI, can be reached on (571) 272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/ELIAS MAMO/
Primary Examiner, Art Unit 2184